Exhibit 10.1

ModusLink Global Solutions, Inc.

FY 2010 Executive Management Incentive Plan

 

1. Purpose

The objective of the FY 2010 Executive Management Incentive Plan (“2010 EMIP
Plan” or “Plan”) is to recognize and reward the achievement of financial,
business and management goals that are essential to the success of ModusLink
Global Solutions, Inc. and its subsidiaries (the “Company” or “ModusLink Global
Solutions”).

 

2. Period of Effectiveness

This Plan relates to the 2010 fiscal year, August 1, 2009 to July 31, 2010.

 

3. Eligibility

Certain executive employees of ModusLink Global Solutions and its subsidiaries,
as determined by the Human Resources and Compensation Committee of the Board of
Directors of ModusLink Global Solutions (the “Committee”), are eligible for
participation in the 2010 EMIP Plan. (Each such designated person is called a
“Participant” in this Plan.)

The Company will issue all Participants a notice of their eligibility and their
individual Plan components by providing a document in the form of Appendix B to
each eligible Participant. Other eligibility requirements are listed in
Section 9 below.

 

4. Target Payout Percentage

Participants will be assigned a target payout percentage for the 2010 EMIP Plan,
expressed as a percentage of Base Salary (as defined herein). This percentage
(the “Target Payout Percentage”) represents the potential bonus that will be
earned at full achievement of goals for all Plan components at their “target”
levels. The Target Payout Percentage will vary according to the Participant’s
position. Actual payout percentage will vary based on the factors described in
Section 5 below.

 

5. Plan Components and Targets

The Plan payout will be measured based upon achievement against consolidated
revenue (“Revenue”), consolidated operating income (“Operating Income”) and
consolidated free cash flow from operations (“Free Cash Flow”). A percentage of
each Participant’s Target Payout Percentage will be allocated to each of the
relevant components for that Participant on a 20%, 40% and 40% basis among
Revenue, Operating Income and Free Cash Flow, respectively.

 

  A. Revenue

Each Participant’s Target Payout Percentage will include a component based on a
Revenue target. Each Participant will be informed of (i) the “Threshold Level,”
the “Target Level” and the “Maximum Level” for Revenue.

CONFIDENTIAL: FOR INTERNAL USE ONLY



--------------------------------------------------------------------------------

  B. Operating Income

Each Participant’s Target Payout Percentage will include a component based on an
Operating Income target. Each Participant will be informed of the “Threshold
Level,” the “Target Level” and the “Maximum Level” for Operating Income.

 

  C. Free Cash Flow

Each Participant’s Target Payout Percentage will include a component based on a
Free Cash Flow target. Each Participant will be informed of the “Threshold
Level,” the “Target Level” and the “Maximum Level” for Free Cash Flow.

 

6. No Gate

Each component (Revenue, Operating Income, and Free Cash Flow) will be
separately considered in calculating performance against targets and therefore
no “gate” will apply to payouts under this Plan.

No payout will be made without approval from the Committee.

 

7. Calculation of Achievement and Overachievement Adjustments

 

  A. Revenue

In the event that the Threshold Level for Revenue is achieved, each Participant
would be eligible to receive a portion of the Revenue component of his or her
Target Payout Percentage based on a pro rata sliding scale running between 25%
to 100% based on the spread between the Threshold Level and the Target Level. If
Revenue exceeds the Target Level, the total payout made to the Participant for
Revenue will be based on a pro rata sliding scale running between 100% and 200%
based on the spread between the Target Level and the Maximum Level.

 

  B. Operating Income

In the event that the Threshold Level for Operating Income is achieved, each
Participant would be eligible to receive a portion of the Operating Income
component of his or her Target Payout Percentage based on a pro rata sliding
scale running between 25% to 100% based on the spread between the Threshold
Level and the Target Level. If Operating Income exceeds the Target Level, the
total payout made to the Participant for Operating Income will be based on a pro
rata sliding scale running between 100% and 200% based on the spread between the
Target Level and the Maximum Level.

 

 

Page 2 .

CONFIDENTIAL: FOR INTERNAL USE ONLY



--------------------------------------------------------------------------------

  C. Free Cash Flow

In the event that the Threshold Level for Free Cash Flow is achieved, each
Participant would be eligible to receive a portion of the Free Cash Flow
component of his or her Target Payout Percentage based on a pro rata sliding
scale running between 25% to 100% based on the spread between the Threshold
Level and the Target Level. If Free Cash Flow exceeds the Target Level, the
total payout made to the Participant for Revenue will be based on a pro rata
sliding scale running between 100% and 200% based on the spread between the
Target Level and the Maximum Level.

 

8. Payout Calculations

 

  A. A Participant’s payout under this EMIP (the “Payout Amount”) will be
calculated by multiplying for each component (A) the Target Payout Percentage,
by (B) the weight percentage associated with the component per Section 5 above,
by (C) the achievement level for such component computed in accordance with
Section 7 above, by (D) the Participant’s Base Salary; and then adding the three
resulting amounts. For purposes of this EMIP, “Base Salary” is the total actual
amount of base salary earned by the Participant during the fiscal year with
respect to the period during which the Participant was eligible for EMIP.

 

  B. If the employee’s Target Payout Percentage changes during the fiscal year,
the bonus payout will be pro-rated as follows: The new Target Payout Percentage
will apply to the number of full months at the new target. The previous Target
Payout Percentage will apply to the prior months.

 

  C. Results exceeding the Maximum Level will be eligible for additional payouts
at the discretion of the Board.

 

  D. The payments will be made in accordance with the Company’s normal payroll
practices.

 

9. Specific Eligibility Requirements

 

  A. To be eligible for any payment under the Plan, a Participant must be an
active executive of ModusLink Global Solutions or one of its subsidiaries
(subject to Section 9B below) on the date actual Plan payments are made.

 

  B. Only those employees who become eligible prior to April 30, 2010 will
participate in the Plan.

 

10. Administration of Plan; Miscellaneous Matters

 

  A. Payment on any particular occasion of any bonus amount in accordance with
this Plan shall not create the presumption that any further bonus amount will be
paid to the Participant thereafter under this Plan or otherwise.

 

 

Page 3 .

CONFIDENTIAL: FOR INTERNAL USE ONLY



--------------------------------------------------------------------------------

  B. Participants who live and work in a non-United States location will have
their Plan payout calculations performed and payouts issued in their local
currency, unless a specific ex-patriate or other employment agreement
specifically provides otherwise.

 

  C. The adoption of this Plan shall not be deemed to give any employee the
right to be retained in the employ of ModusLink Global Solutions or its
subsidiaries or to interfere with the right of the Company to dismiss any
employee at any time, for any reason not prohibited by law nor shall it be
deemed to give the Company the right to require any employee to remain in its
employ.

 

  D. Payments under this Plan are not to be considered for any purpose as part
of the Participant's base salary or wages.

 

  E. The financial targets assigned and recognized as goals on any of the
performance factors may be removed, revised or otherwise modified by the
Committee at any time for any reason or for no reason. Performance against the
targets shall be determined exclusive of the impact of any acquisitions or
divestitures.

 

  F. The Committee’s interpretation of the Plan is final and in the sole and
absolute discretion of the Committee. The Committee shall define and interpret
the Plan components in their sole discretion. The Committee reserves the right
to make final and binding decisions regarding the amount of incentive, if any,
to be paid to any Participant. The Committee also reserves the right to amend,
terminate and modify this Plan at any time in its sole discretion with or
without notice. Each Participant, by signing a Certificate of Acknowledgment,
specifically acknowledges this right.

 

  G. No Participant or third party acting on behalf of or through a Participant
shall have any power or right to transfer, assign, anticipate, hypothecate,
mortgage, commute, modify or otherwise encumber in advance any amounts that may
be payable hereunder, nor shall any of said amounts be subject to seizure for
payment of debt, judgments, alimony or separate maintenance owed by a
Participant, or be transferable by operation of law in the event of a
bankruptcy, or otherwise.

 

  H. This Plan is administered by, and all decisions regarding any payments
hereunder shall be made from, ModusLink Global Solutions, Inc. regardless of
whether a Participant is employed by ModusLink Global Solutions or one of its
subsidiaries.

 

  I. If any term or condition of this Plan is found to be in non-conformance
with a given state or federal or other law, that term or condition will be
non-enforceable but will not negate other terms and conditions of the Plan.

 

  J. The Plan shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts.

 

 

Page 4 .

CONFIDENTIAL: FOR INTERNAL USE ONLY



--------------------------------------------------------------------------------

Appendix A

Certificate of Acknowledgement

I,                                         , hereby certify that I have read the
ModusLink Global Solutions, Inc. FY 2010 Executive Management Incentive Plan. I
understand and agree with the terms of the Plan and agree to be bound thereby.

 

 

 

        

 

Participant Signature          Date

 

 

         Printed Name         

 

 

         Witness Signature         

 

 

         Printed Name         

 

 

Page 5 .

CONFIDENTIAL: FOR INTERNAL USE ONLY



--------------------------------------------------------------------------------

Appendix B

FY 2010 Executive Management Incentive Plan

Participant Information Form

Participant Name:                                          
                                         
                                         
                                                          

Target Payout Percentage:                                          
                                       

The Target Payout is allocated as follows:

 

Revenue:    20% Operating Income:    40% Free Cash Flow:    40%

The relevant Targets for Participant are as follows:

 

Revenue    Threshold Level:    $                                     Target
Level:    $                                     Maximum Level:   
$                                     Operating Income    Threshold Level:   
$                                     Target Level:   
$                                     Maximum Level:   
$                                     Free Cash Flow    Threshold Level:   
$                                     Target Level:   
$                                     Maximum Level:   
$                                    

 

 

Page 6 .

CONFIDENTIAL: FOR INTERNAL USE ONLY